Ex. T3A.51 CERTIFICATE OF INCORPORATION OF Uno of Henrietta, Inc. Under Section 402 of the Business Corporation Law The undersigned, being a natural person of at least 18 years of age and acting as the incorporator of the corporation hereby being formed under the Business Corporation Law, certifies that: FIRST:The name of the corporation is Uno of Henrietta, Inc. SECOND:The corporation is formed for the following purpose or purposes: To engage in any lawful act or activity for which corporations may be organized under the Business Corporation Law, provided that the corporation is not formed to engage in any act or activity requiring the consent or approval of any state official, department, board, agency, or other body without such consent or approval first being obtained. THIRD:The office of the corporation is to be located in the County of New York, State of New York. FOURTH:The aggregate number of shares which the corporation shall have authority to issue is 100, all of which are without par value, and all of which are of the same class. FIFTH:The Secretary of State is designated as the agent of the corporation upon whom process against the corporation may be served.The post office address within [out]— the State of New York to which the Secretary of State shall mail a copy of any process against the corporation served upon him is: The Prentice-Hall Corporation System, Inc. 15
